PER CURIAM.
Plaintiffs appeal from a judgment of the Tax Court of New Jersey, 1 N.J.Tax 172, decided August 11, 1980, which assessed plaintiffs’ 16.64 acres of meadowlands property at $415,500 for the years 1974, 1975, 1976, 1977 and 1978. We affirm that judgment substantially for the reasons given in the written decision of Tax Judge John F. Evers dated August 11, 1980. This decision is supported by substantial credible evidence on the whole record, allowing for the tax judge’s expertise and ability to view and judge the credibility of the witnesses. See Park-view Village Asso. v. Bor. of Collingswood, 62 N.J. 21, 34, n.7, 297 A.2d 842 (1972).